Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143138(51)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BENINATI CONTRACTING SERVICES, INC,                                                                      Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143138
                                                                    COA: 296218
  VIP COMPANY and JOSEPH Z. ORAM,                                   Macomb CC: 2008-004502-CH
           Defendants,
  and
  M-59 JOY, L.L.C.,
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  26, 2011 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
         d1219                                                                 Clerk